—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered August 15, 1991, convicting her of criminal sale of a controlled substance in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty with the understanding that she would be allowed to replead to a less serious charge only if the District Attorney reported that her subsequent cooperation actually resulted in significant arrests or sizable drug seizures. Prior to sentencing, a hearing was held to determine whether the District Attorney had acted in bad faith, inter alia, by terminating the investigation prematurely. We have reviewed the transcript of the hearing and agree with the Supreme Court that the District Attorney did not in any way act in bad faith. Rosenblatt, J. P., Lawrence, O’Brien and Ritter, JJ., concur.